Exhibit 10.3

(ORSU15)

WALGREEN CO.

2013 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

These materials, which may include descriptions of company stock plans,
prospectuses and other information and documents, and the information they
contain, are provided by Walgreen Co., not by Fidelity, and are not an offer or
solicitation by Fidelity for the purchase of any securities or financial
instruments. These materials were prepared by Walgreen Co., which is solely
responsible for their contents and for compliance with legal and regulatory
requirements. Fidelity is not connected with any offering or acting as an
underwriter in connection with any offering of securities or financial
instruments of Walgreen Co. Fidelity does not review, approve or endorse the
contents of these materials and is not responsible for their content.



--------------------------------------------------------------------------------

(ORSU15)

 

WALGREEN CO.

2013 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Participant Name:

Participant ID:

Grant Date:

Units Granted:

Vesting:

Acceptance Date:

Electronic Signature:

This document (referred to below as this “Agreement”) spells out the terms and
conditions of the Restricted Stock Unit Award (the “Award”) granted to you by
Walgreen Co., an Illinois corporation (the “Company”), pursuant to the Walgreen
Co. 2013 Omnibus Incentive Plan (the “Plan”) on and as of the Grant Date
designated above. Except as otherwise defined herein, capitalized terms used in
this Agreement have the respective meanings set forth in the Plan. The Plan, as
it may be amended from time to time, is incorporated into this Agreement by this
reference.

You and the Company agree as follows:

1. Grant of Restricted Stock Units. Pursuant to the approval and direction of
the Compensation Committee of the Company’s Board of Directors (the
“Committee”), the Company hereby grants you the number of Restricted Stock Units
specified above (the “Restricted Stock Units”), subject to the terms and
conditions of the Plan and this Agreement.

2. Restricted Stock Unit Account and Dividend Equivalents. The Company will
maintain an account (the “Account”) on its books in your name to reflect the
number of Restricted Stock Units awarded to you as well as any additional
Restricted Stock Units credited as a result of Dividend Equivalents. The Account
will be administered as follows:

(a) The Account is for recordkeeping purposes only, and no assets or other
amounts shall be set aside from the Company’s general assets with respect to
such Account.

(b) As of each record date with respect to which a cash dividend is to be paid
with respect to shares of Company common stock, par value $.078125 per share
(“Common Stock”), the Company will credit your Account with an equivalent amount
of Restricted Stock Units determined by dividing the value of the cash dividend
that would have been paid on your Restricted Stock Units if they had been shares
of Common Stock, divided by the value of Common Stock on such date.

(c) If dividends are paid in the form of shares of Common Stock rather than
cash, then your Account will be credited with one additional Restricted Stock
Unit for each share of Common Stock that would have been received as a dividend
had your outstanding Restricted Stock Units been shares of Common Stock.



--------------------------------------------------------------------------------

(ORSU15)

 

(d) Additional Restricted Stock Units credited via dividend equivalents shall
vest or be forfeited at the same time as the Restricted Stock Units to which
they relate.

3. Restricted Period. The period prior to the vesting date with respect each
Restricted Stock Unit is referred to as the “Restricted Period.” Subject to the
provisions of the Plan and this Agreement, unless vested or forfeited earlier as
described in Section 4, 5, 6 or 7 of this Agreement, as applicable, your
Restricted Stock Units will become vested and be settled as described in
Section 8 below, as of the vesting date or dates indicated in the introduction
to this Agreement, provided the performance goal in this Section 3,
(“Performance Goal”) is satisfied in the [performance period] ending [date]. The
Performance Goal is attainment of [specify per Plan] [[    ]% of threshold
[performance metric] established as a goal for the [performance period] ending
[date], as determined under the Management Incentive Plan] and certified by the
Committee. If the Performance Goal is not attained as of the end of the
[performance period], the Restricted Stock Units awarded hereunder shall be
thereupon forfeited.

4. Disability or Death. If during the Restricted Period you have a Termination
of Service by reason of Disability or death, then the Restricted Stock Units
will become fully vested as of the date of your Termination of Service and the
Vesting Date shall become the date of your Termination of Service. Any
Restricted Stock Units becoming vested by reason of your Termination of Service
by reason of Disability or death shall be settled as provided in Section 8.

5. Retirement. If within 12 months of the Vesting Date you have a Termination of
Service by reason of Retirement, then the Vesting Date shall become the date of
your Termination of Service. Any Restricted Stock Units becoming vested by
reason of your Retirement shall be settled as provided in Section 8.

6. Termination of Service Following a Change in Control. If during the
Restricted Period there is a Change in Control of the Company and within the
one-year period thereafter you have a Termination of Service initiated by the
Company (or a Subsidiary of the Company if such Subsidiary is your direct
employer) other than for Cause (as defined in Section 7), then your Restricted
Stock Units shall become fully vested, and they shall be settled in accordance
with Section 9. For purposes of this Section 6, a Termination of Service
initiated by the Company shall include a Termination of Employment for Good
Reason under - and pursuant to the terms and conditions of – the Walgreen Co.
Executive Severance and Change in Control Plan, but only to the extent
applicable to you as an eligible participant in such Plan.

7. Other Termination of Service. If during the Restricted Period you have a
voluntary or involuntary Termination of Service for any reason other than as set
forth in Section 4, 5, or 6 above or Section 9 below, as determined by the
Committee, then you shall thereupon forfeit any Restricted Stock Units that are
still in a Restricted Period on your termination date. For purposes of this
Agreement, “Cause” means any one or more of the following, as determined by the
Committee in its sole discretion:

(a) your commission of a felony or any crime of moral turpitude;

(b) your dishonesty or material violation of standards of integrity in the
course of fulfilling your employment duties to the Company or any Affiliate;

(c) your material violation of a material written policy of the Company or any
Affiliate violation of which is grounds for immediate termination;



--------------------------------------------------------------------------------

(ORSU15)

 

(d) your willful and deliberate failure to perform your employment duties to the
Company or any Affiliate in any material respect, after reasonable notice of
such failure and an opportunity to correct it; or

(e) your failure to comply in any material respect with the Foreign Corrupt
Practices Act, the Securities Act of 1933, the Securities Exchange Act of 1934,
the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, and the Truth in Negotiations Act, or any rules or
regulations thereunder.

8. Settlement of Vested Restricted Stock Units. Subject to the requirements of
Section 13 below, as promptly as practicable after the applicable Vesting Date,
whether occurring upon your Separation from Service or otherwise, but in no
event later than 75 days after the Vesting Date, the Company shall transfer to
you one share of Common Stock for each Restricted Stock Unit becoming vested at
such time, net of any applicable tax withholding requirements in accordance with
Section 10 below; provided, however, that, if you are a Specified Employee at
the time of Separation from Service, then to the extent your Restricted Stock
Units are deferred compensation subject to Section 409A of the Code, settlement
of which is triggered by your Separation from Service (other than for death),
payment shall not be made until the date which is six months after your
Separation from Service. Fractional shares shall be settled in cash at the same
time as your shares of Common Stock are delivered.

9. Settlement Following Change in Control. Notwithstanding any provision of this
Agreement to the contrary, the Company may, in its sole discretion, fulfill its
obligation with respect to all or any portion of the Restricted Stock Units that
become vested in accordance with Section 6 above, by:

(a) delivery of (i) the number of shares of Common Stock that corresponds with
the number of Restricted Stock Units that have become vested or (ii) such other
ownership interest as such shares of Common Stock that correspond with the
vested Restricted Stock Units may be converted into by virtue of the Change in
Control transaction;

(b) payment of cash in an amount equal to the fair market value of the Common
Stock that corresponds with the number of vested Restricted Stock Units at that
time; or

(c) delivery of any combination of shares of Common Stock (or other converted
ownership interest) and cash having an aggregate fair market value equal to the
fair market value of the Common Stock that corresponds with the number of
Restricted Stock Units that have become vested at that time.

Settlement shall be made as soon as practical after the Restricted Stock Units
become fully vested under Section 7, but in no event later than 30 days after
such date.

10. Tax Withholding. The Company may make such provisions and take such actions
as it may deem necessary or appropriate for the withholding of any Federal,
state, local income and employment taxes and other taxes required by law to be
withheld with respect to the Restricted Stock Units, including, but not limited
to, deducting the amount of any such withholding taxes from the amount to be
paid hereunder, whether in Common Stock or in cash, or from any other amount
then or thereafter payable to you, or requiring you or your beneficiary or legal
representative to pay to the Company the amount required to be withheld or to
execute such documents as the Committee or its designee deems necessary or
desirable to enable the



--------------------------------------------------------------------------------

Company to satisfy its withholding obligations. The Company may refuse to
deliver Common Stock if you, your beneficiary or legal representative fail to
comply with your or its obligations under this Section. Regardless of any action
the Company takes with respect to any or all income tax, social security,
payroll tax, payment on account or other tax-related withholding (“Taxes”) that
you are required to bear pursuant to all applicable laws, any and all Taxes are
your responsibility.

11. Nontransferability. During the Restricted Period and thereafter until Common
Stock is transferred to you in settlement thereof, you may not sell, transfer,
pledge, assign or otherwise alienate or hypothecate the Restricted Stock Units
whether voluntarily or involuntarily or by operation of law, other than by
beneficiary designation effective upon your death, or by will or by the laws of
intestacy.

12. Rights as Shareholder. You shall have no rights as a shareholder of the
Company with respect to the Restricted Stock Units until such time as a
certificate of stock for the Common Stock issued in settlement of such
Restricted Stock Units has been issued to you or such shares of Common Stock
have been recorded in your name in book entry form. Until that time, you shall
not have any voting rights with respect to the Restricted Stock Units. Except as
provided in Section 9 above, no adjustment shall be made for dividends or
distributions or other rights with respect to such shares for which the record
date is prior to the date on which you become the holder of record thereof.
Anything herein to the contrary notwithstanding, if a law or any regulation of
the Securities and Exchange Commission or of any other body having jurisdiction
shall require the Company or you to take any action before shares of Common
Stock can be delivered to you hereunder, then the date of delivery of such
shares may be delayed accordingly.

13. Securities Laws. If a Registration Statement under the Securities Act of
1933, as amended, is not in effect with respect to the shares of Common Stock to
be delivered pursuant to this Agreement, you hereby represent that you are
acquiring the shares of Common Stock for investment and with no present
intention of selling or transferring them and that you will not sell or
otherwise transfer the shares except in compliance with all applicable
securities laws and requirements of any stock exchange on which the shares of
Common Stock may then be listed.

14. Change in Common Stock. In the event of any change in Common Stock, by
reason of any stock dividend, recapitalization, reorganization, split-up,
merger, consolidation, exchange of shares, or of any similar change affecting
Common Stock, the number of Restricted Stock Units subject to this Agreement
shall be equitably adjusted by the Committee.

15. No Guarantee of Employment. Nothing in this Agreement shall interfere with
or limit in any way the right of the Company or any of its subsidiaries to
terminate your employment at any time, nor confer upon your or any employee any
right to continue in the employ of the Company or any of its subsidiaries. No
employee shall have a right to be selected to be granted Restricted Stock Units
or any other Award under the Plan.

16. Committee Authority; Recoupment. It is expressly understood that the
Committee is authorized to administer, construe and make all determinations
necessary or appropriate for the administration of the Plan and this Agreement,
including the enforcement of any recoupment policy, all of which shall be
binding upon you and any claimant. Any inconsistency between this Agreement and
the Plan shall be resolved in favor of the Plan.



--------------------------------------------------------------------------------

(ORSU15)

 

17. Non-Competition, Non-Solicitation and Confidentiality. As a condition to the
receipt of this Restricted Stock Unit Award, you must agree to the
Non-Competition, Non-Solicitation and Confidentiality Agreement attached hereto
as Exhibit A by executing that Agreement. Failure to execute and return the
Non-Competition, Non-Solicitation and Confidentiality Agreement within 120 days
of the Award Date shall constitute your decision to decline to accept this
Restricted Stock Unit Award.

18. Amendment or Modification, Waiver. Except as set forth in the Plan, no
provision of this Agreement may be amended or waived unless the amendment or
waiver is agreed to in writing, signed by you and by a duly authorized officer
of the Company. No waiver of any condition or provision of this Agreement shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
time, any prior time or any subsequent time.

19. Governing Law and Jurisdiction. This Agreement is governed by the
substantive and procedural laws of the state of Illinois. You and the Company
shall submit to the exclusive jurisdiction of, and venue in, the courts in
Illinois in any dispute relating to this Agreement.

20. Conformity with Applicable Law. If any provision of this Agreement is
determined to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement or the validity, legality or
enforceability of such provision in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

21. Successors. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and any person or persons who shall,
upon your death, acquire any rights hereunder.

****

This Agreement contains highly sensitive and confidential information. Please
handle it accordingly.

Please read the attached Exhibit A. Once you have read and understood this
Agreement and Exhibit A, please click the acceptance box to certify and confirm
your agreement to be bound by the terms and conditions of this Agreement and
Exhibit A, and to acknowledge your receipt of the Prospectus, the Plan and this
Agreement and your acceptance of the terms and conditions of the Restricted
Stock Unit Award granted hereunder.



--------------------------------------------------------------------------------

(ORSU15)

 

EXHIBIT A

WALGREEN CO. NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT

This Exhibit forms a part of the Restricted Stock Unit Agreement covering
Restricted Stock Units awarded to an employee of Walgreen Co., on behalf of
itself, its affiliates, subsidiaries, and successors (collectively referred to
as “Employee” and the “Company”).

WHEREAS, the Company develops and/or uses valuable business, technical,
proprietary, customer and patient information it protects by limiting its
disclosure and by keeping it secret or confidential;

WHEREAS, Employee acknowledges that during the course of employment, he or she
has or will receive, contribute, or develop such confidential information; and

WHEREAS, the Company desires to protect from its competitors such confidential
information and also desires to protect its legitimate business interests and
goodwill in maintaining its employee and customer relationships.

NOW THEREFORE, in consideration of the Restricted Stock Unit Award issued to
Employee pursuant the Agreement to which this is attached as Exhibit A, Employee
agrees to be bound by the terms of this Agreement:

1. Confidentiality. I understand that during the course of my employment with
the Company, I have or will have access to the Company’s Confidential
Information, meaning information which is not generally ascertainable by proper
means by the public, or which has limited disclosure within the Company, or
which is treated or designated as confidential; the disclosure of which could
reasonably be harmful to the Company’s legitimate business interests.

I understand that “Confidential Information” includes, but is not limited to,
the following:

 

  (a) business or marketing plans, trade secrets, selling and pricing procedures
and techniques, customer records,

 

  (b) customer lists, requirements, and information,

 

  (c) databases and software developed or used by the Company, financial
information and projections, and other information for which the Company has
assumed an obligation of confidentiality.

I agree to only use the Company’s Confidential Information as necessary to
perform my job during my employment with the Company. I agree not to disclose
any Confidential Information to anyone outside the Company without the Company’s
prior written consent, unless as necessary to perform my job during my
employment with the Company. I agree that these obligations apply during my
employment with the Company and at all times thereafter.

2. Non-Competition. I agree that during my employment with the Company and for
one year after the termination of my employment, I will not, directly or
indirectly, invest in, own, operate, finance, control, or provide Competing
Services to any Competing Business Line, in both cases as defined below. I
understand that the restrictions in this paragraph apply no matter whether my
employment is terminated by me or the Company and no matter whether that
termination is voluntary or involuntary. The above restrictions shall not apply
to passive



--------------------------------------------------------------------------------

(ORSU15)

 

investments of less than 5% ownership interest in any entity. I understand that
the term “Competing Business Line” used in this Agreement means any business
that is in competition with any business engaged in by the Company with respect
to which I provide substantial services during the last two years of my
employment with the Company.

I understand that I will be deemed to be providing “Competing Services” if the
nature of such services are sufficiently similar in position scope and
geographic scope to any position held by me during the last two years of my
employment with the Company, such that my engaging in such services on behalf of
a Competing Business Line may pose competitive harm to the Company.

3. Non-Solicitation. I agree that during my employment with the Company and for
two years after the termination of my employment from the Company for any
reason, whether voluntary or involuntary:

 

  (a) I will not directly or indirectly, offer, provide or sell or participate
in offering, providing or selling, products or services competitive with or
similar to products or services offered by, developed by, designed by or
distributed by the Company to any person, company or entity which was a
customer, potential customer or referral source of the Company for such products
or services and with which I had direct contact or about which I learned
confidential information regarding such products or services at any time during
the last two years of my employment with the Company;

 

  (b) I will not directly or indirectly solicit or participate in soliciting
products or services competitive with or similar to products or services offered
by, developed by, designed by or distributed by the Company to any person,
company or entity which was a customer, potential customer or referral source of
the Company for such products or services and with which I had direct contact or
about which I learned confidential information regarding such products or
services at any time during the last two years of my employment with the Company

 

  (c) I will not, nor will I assist any third party to, directly or indirectly
(i) raid, hire, solicit, or attempt to persuade any employee of the Company or
any person who was an employee of the Company during the 6 months preceding the
termination of my employment with the Company, who possesses or had access to
confidential information of the Company, to leave the employ of the Company;
(ii) interfere with the performance by any such persons of their duties for the
Company; or (iii) communicate with any such persons for the purposes described
in items (i) and (ii) in this paragraph.

4. Non-Inducement. I will not directly or indirectly assist or encourage any
person or entity in carrying out or conducting any activity that would be
prohibited by this Agreement if such activity were carried out or conducted by
me.

5. Nondisparagement. I agree (whether or not I am then an Employee) not to make
negative comments or otherwise disparage the Company, its Affiliates, or any of
their officers, directors, employees, shareholders, members, agents or products
other than in the good faith performance of my duties to the Company and its
Affiliates while I am employed by



--------------------------------------------------------------------------------

(ORSU15)

 

the Company and its Affiliates and thereafter. The foregoing shall not be
violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings).

6. Intellectual Property. The term “Intellectual Property” shall mean all trade
secrets, ideas, inventions, designs, developments, devices, software, computer
programs, methods and processes (whether or not patented or patentable, reduced
to practice or included in the Confidential Information) and all patents and
patent applications related thereto, all copyrights, copyrightable works and
mask works (whether or not included in the Confidential Information) and all
registrations and applications for registration related thereto, all
Confidential Information, and all other proprietary rights contributed to, or
conceived or created by, or reduced to practice by Employee or anyone acting on
its behalf (whether alone or jointly with others) at any time from the beginning
of Employee’s employment with Walgreens to the termination of that employment
plush ninety (90) days (i) relate to the business or to the actual or
anticipated research or development of Walgreens; (ii) result from any services
that Employee or anyone acting on its behalf perform for Walgreens; or (iii) are
created using the equipment, supplies or facilities of Walgreens or any
Confidential Information.

 

  a. Ownership. All Intellectual Property is, shall be and shall remain the
exclusive property of Walgreens. Employee hereby assigns to Walgreens all right,
title and interest, if any, in and to the Intellectual Property; provided,
however, that, when applicable, Walgreens shall own the copyrights in all
copyrightable works included in the Intellectual Property pursuant to the
“work-made-for-hire” doctrine (rather than by assignment), as such term is
defined in the 1976 Copyright Act. All Intellectual Property shall be owned by
Walgreens irrespective of any copyright notices or confidentiality legends to
the contrary which may be placed on such works by Employee or by others.
Employee shall ensure that all copyright notices and confidentiality legends on
all work product authored by Employee or anyone acting on its behalf shall
conform to Walgreens’s practices and shall specify Walgreens as the owner of the
work. Walgreens hereby provides notice to Employee that the obligation to assign
does not apply to an invention for which no equipment, supplies, facility, or
trade secret information of Walgreens was used and which was developed entirely
on the Employee’s own time, unless (a) the invention relates (i) to the business
of Walgreens, or (ii) to Walgreen’s actual or demonstrably anticipated research
or development, or (b) the invention results from any work performed by Employee
for Walgreens.

 

  b. Keep Records. Employee shall keep and maintain, or cause to be kept and
maintained by anyone acting on its behalf, adequate and current written records
of all Intellectual Property in the form of notes, sketches, drawings, computer
files, reports or other documents relating thereto. Such records shall be and
shall remain the exclusive property of Walgreens and shall be available to
Walgreens at all times during the term of this Agreement.

 

  c. Assistance. Employee shall supply all assistance requested in securing for
Company’s benefit any patent, copyright, trademark, service mark, license, right
or other evidence of ownership of any such Intellectual Property, and will
provide full information regarding any such item and execute all appropriate
documentation prepared by Company in applying or otherwise registering, in
Company’s name, all rights to any such item or the defense and protection of
such Intellectual Property.



--------------------------------------------------------------------------------

(ORSU15)

 

 

  d. Prior Inventions. I have disclosed to Walgreens any continuing obligations
to any third party with respect to Intellectual Property. I claim no rights to
any inventions created prior to my employment for which a patent application has
not previously been filed, unless I have described them in detail on a schedule
attached to this Agreement.

7. Return of Company Property. I agree that I will not take any of the Company’s
property or information with me when I leave the Company’s employ, no matter
what form that property or information is in and no matter how I acquired it.
When my employment with the Company terminates, I will immediately return to the
Company any and all Company information, documents, and electronics.

8. Consideration and Acknowledgments. I acknowledge and agree that the covenants
described in this Agreement are essential terms, and the underlying Restricted
Stock Unit Award would not be provided by the Company in the absence of these
covenants. I further acknowledges that these covenants are supported by adequate
consideration as set forth in this Agreement, that full compliance with these
covenants will not prevent me from earning a livelihood following the
termination of my employment, and that these covenants do not place undue
restraint on me and are not in conflict with any public interest. I further
acknowledge and agree that I fully understand these covenants, have had full and
complete opportunity to discuss and resolve any ambiguities or uncertainties
regarding these covenants before signing this Agreement, and have voluntarily
agreed to comply with these covenants for their stated terms. I further
acknowledge and agree that these covenants are reasonable and enforceable in all
respects. I agree that in the event I am offered employment with a Competing
Business at any time in the future, I shall immediately notify the Competing
Business of the existence of the covenants set forth above.

9. Enforceability; General Provisions.

 

  (a) I agree that the restrictions contained in this Agreement are reasonable
and necessary to protect the Company’s legitimate business interests and that
full compliance with the terms of this Agreement will not prevent me from
earning a livelihood following the termination of my employment, and that these
covenants do not place undue restraint on me.

 

  (b) Because the Company’s current base of operations is in Illinois, I consent
to the jurisdiction of the state and federal courts of Illinois with respect to
any claim arising out of this Agreement.

 

  (c) Because the Company’s current base of operations is in Illinois, I agree
that this Agreement shall be governed by the laws of Illinois without regard to
its choice of law rules.

 

  (d)

In the event of a breach or a threatened breach of this Agreement, I acknowledge
that the Company will face irreparable injury which may be difficult to
calculate in dollar terms and that the Company shall be entitled, in addition to
all remedies otherwise available in law or in equity, to temporary restraining
orders and preliminary and final injunctions



--------------------------------------------------------------------------------

(ORSU15)

 

  enjoining such breach or threatened breach in any court of competent
jurisdiction without the necessity of posting a surety bond, as well as to
obtain an equitable accounting of all profits or benefits arising out of any
violation of this Agreement.

 

  (e) I agree that if a court determines that any of the provisions in this
Agreement is unenforceable or unreasonable in duration, territory, or scope,
then that court shall modify those provisions so they are reasonable and
enforceable, and enforce those provisions as modified.

 

  (f) If any phrase or provision of this Agreement is declared invalid or
unenforceable by a court of competent jurisdiction, that phrase, clause or
provision shall be deemed severed from this Agreement, and will not affect the
enforceability of any other provisions of this Agreement, which shall otherwise
remain in full force and effect.

 

  (g) Notwithstanding the foregoing provisions of this Agreement, the
non-competition provisions of Paragraph 2 above shall not restrict Employee from
performing legal services as a licensed attorney for a Competing Business to the
extent that the attorney licensure requirements in the applicable jurisdiction
do not permit Employee to agree to the otherwise applicable restrictions of
Paragraph 2.

 

  (h) Waiver of any of the provisions of this Agreement by the Company in any
particular instance shall not be deemed to be a waiver of any provision in any
other instance and/or of the Company’s other rights at law or under this
Agreement.

 

  (i) I agree that the Company may assign this Agreement to its successors and
that any such successor may stand in the Company’s shoes for purposes of
enforcing this Agreement.

 

  (j) I agree to reimburse Company for all attorneys’ fees, costs, and expenses
that it reasonably incurs in connection with enforcing its rights and remedies
under this Agreement, but only to the extent the Company is ultimately the
prevailing party in the applicable legal proceedings.

 

  (k) If I violate this Agreement, then the restrictions set out in Paragraphs 2
- 6 shall be extended by the same period of time as the period of time during
which the violation(s) occurred.

 

  (l) I fully understand my obligations in this Agreement, have had full and
complete opportunity to discuss and resolve any ambiguities or uncertainties
regarding these covenants before signing this Agreement, and have voluntarily
agreed to comply with these covenants for their stated terms.

10. Relationship of Parties. I acknowledge that my relationship with the Company
is “terminable at will” by either party and that the Company or I can terminate
the relationship with or without cause and without following any specific
procedures. Nothing contained in this Agreement is intended to or shall be
relied upon to alter the “terminable at will” relationship between the parties.



--------------------------------------------------------------------------------

(ORSU15)

 

11. Modifications and Other Agreements. I agree that the terms of this Agreement
may not be modified except by a written agreement signed by both me and the
Company. This Agreement shall not supersede any other restrictive covenants to
which I may be subject under an employment contract, benefit program or
otherwise, such that the Company may enforce the terms of any and all
restrictive covenants to which I am subject.

12. Notification. I agree that in the event I am offered employment at any time
in the future with any entity that may be considered a Competing Business Line,
I shall immediately notify such Competing business of the existence and terms of
this Agreement. I also understand and agree that the Company may notify anyone
later employing me of the existence and provisions of this Agreement.

***                     ***                     ***                     ***
                    ***

By clicking the acceptance box for this grant agreement, I acknowledge receipt
of the Restricted Stock Unit Agreement to which this Agreement is attached as
Exhibit A, and I agree to the terms and conditions expressed in this Agreement.